Citation Nr: 1119436	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  03-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial extraschedular rating from October 5, 2002, for residuals of a left knee injury with a lesion over the lateral femoral condyle and tibia, postoperative residuals of reconstruction of the anterior cruciate ligament, and a microfracture of the left femoral condyle with instability, evaluated schedularly as 10 percent disabling.  

2.  Entitlement to an increased schedular rating for residuals of a left knee injury with a lesion over the lateral femoral condyle and tibia, postoperative residuals of reconstruction of the anterior cruciate ligament, and a microfracture of the left femoral condyle with instability, evaluated as 10 percent disabling, in connection with a claim for increase filed in September 2008. 

3.  Entitlement to an initial rating in excess of 10 percent, from October 5, 2002, for residuals of a left knee injury with traumatic arthritis, to include extraschedular consideration.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1985, November 1986 to May 1991, May 1993 to February 1997, and April 2000 to October 2002.  

This matter was most recently before the Board of Veterans' Appeals (Board) in September 2009, at which time it was remanded to the VARO in Indianapolis, Indiana, through the VA's Appeals Management Center (AMC) in Washington, DC.  The purpose of that remand was to permit the AMC to undertake certain procedural and evidentiary development, and on remand, the AMC declined jurisdiction and directed the claims folder to the RO with jurisdiction, the RO in Baltimore, Maryland, to comply with the Board's directives.  Following the RO's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

Remand of this appeal is sought by the Veteran on the basis of his allegation that that the VA medical examination afforded him most recently in December 2009 was inadequate.  He asserts that questions involving pain and functional loss, to include pertinent inquiries required by 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), were not addressed or otherwise inadequately addressed by the VA examiner.  He further argues that the VA examiner failed to provide reasons for determining that he could not differentiate the impairment attributable to left knee arthritis versus from that of his non-arthritic left knee disorder, in violation of the holding in Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  

By its October 2009 remand, the Board specifically directed the VA examiner to apply 38 C.F.R. §§ 4.40, 4.45, 4.59 regarding functional loss due to pain, weakness, fatigability, incoordination, and pain on movement of a joint, as well as active and passive range of motion with weightbearing and non-weightbearing movement.  Some but not all of the foregoing, including the conduct of active range of motion studies in weightbearing and non-weightbearing status or passive range of motion studies of any kind, were addressed and the Board concurs with the Veteran that further actions are needed to ensure that at least substantial compliance with the terms of its prior remand is obtained.  Given that the Board had specifically directed that all pertinent issues involving pain and functional loss be addressed and they were not, the Veteran as a matter of law is entitled to compliance with the terms of the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

In addition, the Board by its prior remand specifically directed the VA examiner to assess the relative degree of industrial impairment resulting from the Veteran's two service-connected left knee disorders, the types of employment activities limited by each such disability, and the types of employment to be feasibly undertaken given the functional impairment caused by each disorder.  In addition, the VA examiner was asked to opine as to whether any of the Veteran's service-connected disabilities was productive of a marked interference with employment.  In response, the VA examiner in December 2009 noted that the Veteran was currently employed on a full-time basis by VA in its Department of Information Protection Management and the examiner listed employment effects described as significant and involving decreased mobility, lifting and carrying problems, lack of stamina, and pain, which were attributable to the Veteran's two left knee disorders in question, but without distinguishing which disability caused any specific limitation.  Various restrictions as to daily activities were likewise set forth, but without any separation of which restrictions were the result of a specific left knee disorder.  In the opinion of the VA examiner, it would require pure speculation on his part to try to differentiate the impairment the Veteran currently had due to degenerative joint disease versus the left knee injury from a lesion of the left femoral condyle, postoperative residuals of a ligament tear and microfracture of the femoral condlye, and instability, albeit without disclosing any reasons therefor.  

Unfortunately, the responses provided by the VA examiner fall short of the Board's inquiries and the absence of any stated reasons for his failure to state an opinion as to the relative level of impairment is noted.  The Court has held that before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As the Court noted in Jones:

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity. For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. 

This does not mean that a medical examiner must provide a conclusive opinion.  The Court further noted in Jones that there are instances where an inconclusive medical opinion is legitimate:

Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion. There are limits to even the most current medical knowledge. In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed. Similarly, the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition. 

Here, unfortunately, the basis for the medical opinion is not clear.  As such, additional clarifying opinion is required.

Notice is also taken that the Board by its September 2009 remand directed the RO or AMC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), to issue to the Veteran a statement of the case as to a claim for increase for left knee disablement he raised in September 2008.  Such matter was not then an appellate issue before the Board.  On remand, the Baltimore RO incorporated this newly raised issue into the supplemental statement of the case prepared and furnished to the Veteran in March 2010 as to the matters on appeal, in violation of 38 C.F.R. §§ 19.29, 19.30, 19.31 (2010).  Corrective action is thus in order.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, to include those records compiled since November 2009 at the VA Medical Center in Washington, DC, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA medical examination to determine the current degree of severity of all service-connected left knee disablement, including his service-connected residuals of a left knee injury with a lesion over lateral femoral condyle and tibia, status post reconstruction of the anterior cruciate ligament, and microfracture of the left femoral condyle with instability, as well as his residuals of a left knee injury with traumatic arthritis.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect whether the claims folder was in fact made available and reviewed by the VA examiner.  

The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all diagnostic testing deemed necessary.   All pertinent symptomatology, to include active and passive range of motion values, in both weightbearing and non-weightbearing status, should be reported in detail.  Where limitation of motion is a primary manifestation, application of 38 C.F.R. § 4.40 regarding functional loss due to pain, 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint, and 38 C.F.R. § 4.59 regarding pain on active and passive range of motion with weightbearing and non-weightbearing movement, should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

3.  In addition, the VA examiner should assess the relative degree of industrial impairment caused by the Veteran's service-connected residuals of a left knee injury with a lesion over lateral femoral condyle and tibia, status post reconstruction of the anterior cruciate ligament, and microfracture of the left femoral condyle with instability; as well as the residuals of a left knee injury with traumatic arthritis, in light of the Veteran's medical and vocational history.  The examiner should expressly describe what types of employment activities are limited because of each of his service-connected disabilities and identify which disability (ies) is responsible for such limitation (residuals of a left injury with lesion over lateral femoral condyle and tibia and residuals of a left knee injury with traumatic arthritis).  The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of each disability.  Finally, the examiner should render an opinion as to whether any of the Veteran's service-connected left knee disabilities cause marked interference with employment.  

A complete rationale should be given for all opinions and conclusions expressed and if any opinion cannot be offered without resort to pure speculation, the reasons why that is the case must be fully detailed.  Please see discussion above as to the reasons and bases needed that an opinion is speculative.

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought, including an evaluation of whether the Veteran should be considered for an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2010).  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1) (2010).  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to 

include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

5.  Issue a statement of the case as to the issue of entitlement to an increased rating for residuals of a left knee injury with a lesion over lateral femoral condyle and tibia, status post reconstruction of the anterior cruciate ligament, and microfracture of the left femoral condyle with instability (Diagnostic Code 5257).  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If the appeal is timely perfected by submission of a substantive appeal, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


